           Case 1:20-cv-01406-RC Document 4 Filed 07/08/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ROBERT DALY, individually and on               *
behalf of all similarly situated,
                                               *
       Plaintiff,
v.                                             *              Case No.: 1:29-cv-1406

ERIE INSURANCE PROPERTYAND.                    *              Judge Rudolph Contreras
CASUALTY COMPANY
                                               *
       Defendant.
                                               *

*      *    *     *     *    *   *   *    *    *    *    *    *
           ERIE INSURANCE PROPERTY AND CASUALTY COMPANY’S
     MOTION TO DISMISS, WITH MEMORANDUM OF POINTS AND AUTHORITIES

       Defendant Erie Insurance Property and Casualty Company, through counsel, pursuant to

FED. R. CIV. P. 12(b)(6) and Local Rule 7(a), moves to dismiss the Class Action Complaint, and

states as follows:

                                        INTRODUCTION

       Neither Plaintiff nor Erie Insurance Property and Casualty Company are parties to the

insurance contract that Plaintiff seeks to enforce. Robert Daly is not a “Named Insured” under the

Policy, and therefore has no standing to litigate legal interests that are not his own. Moreover, Erie

Insurance Property and Casualty Company did not issue the Policy, and therefore cannot be bound

by it. Dismissal is therefore appropriate.

                                   STANDARD OF REVIEW

       Under Rule 12(b)(6), a defendant may move to dismiss a claim because the plaintiff has

failed to state a claim upon which relief can be granted. To withstand dismissal, “a court must first

take note of the elements a plaintiff must plead to state the claim to relief, and then determine

whether the plaintiff has pleaded those elements with adequate factual support to state a claim to
             Case 1:20-cv-01406-RC Document 4 Filed 07/08/20 Page 2 of 6




relief that is plausible on its face.” VoteVets Action Fund v. United States VA, 414 F. Supp. 3d 61,

66-67 (D.D.C. 2019) (internal citations omitted). “In deciding a motion under Rule 12(b)(6), a

court may consider the facts alleged in the complaint, documents attached to the complaint as

exhibits or incorporated by reference and matters about which the court may take judicial notice.”

Id; Richardson v. Sauls, 319 F. Supp. 3d 52, 61 (D.D.C. 2018). Before discovery, courts “must

accept all the well-pleaded factual allegations of the complaint as true and draw all reasonable

inferences from those allegations in the plaintiff's favor.” VoteVets Action Fund, 414 F. Supp. 3d

at 67. However, courts may not assume the truth of “mere conclusory statements” or “draw

inferences that are implausible based on the facts alleged.” Id; Iqbal, 556 U.S. at 678. “Nor must

[courts] accept as true the complaint's factual allegations insofar as they contradict exhibits to the

complaint or matters subject to judicial notice.” Kaempe v. Myers, 367 F.3d 958, 963, 361 U.S.

App. D.C. 335 (D.C. Cir. 2004). Finally, "[f]actual allegations must be enough to raise a right to

relief above the speculative level on the assumption that all of the complaint's allegations are true."

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007).

                                                ARGUMENT

        Plaintiff’s claims are based upon “EPC Policy No. Q970777375,” effective August 19,

2019-20. Complaint, at ¶ 3. A complete copy of Policy No. Q970777375 is attached as Exhibit 1.

See Exhibit 2, Morgason Affidavit.1 As clearly reflected in the Policy Declarations, MZ-DC Inc.

d/b/a DC Pizza, is the Named Insured, and Erie Insurance Exchange issued the policy. Neither

Plaintiff, Robert Daly, nor Defendant, Erie Insurance Property & Casualty Company, are parties

to the insurance contract. Id.




1
 Plaintiff has attached only the Ultrapack Plus Commercial Property Form as Exhibit A to the Complaint, not the
complete policy.
           Case 1:20-cv-01406-RC Document 4 Filed 07/08/20 Page 3 of 6




   I. Plaintiff Lacks Standing To Assert Claims Under The Policy.

       Plaintiff alleges that he is a party to the insurance contract because Erie Insurance Property

and Casualty Company issued the Policy to him. See Compliant at ¶ 15. However, this allegation

is directly contradicted by the Policy Declarations. Exhibit 1, Policy No. Q970777375. “MZ-DC

INC D/B/A DC PIZZA” is the only Named Insured. Id; Exhibit 2, Morgason Affidavit, ¶ 3.

Moreover, there is nothing in the Policy reflecting the parties’ intent to benefit Robert Daly; in

fact, “Robert Daly” is not referenced or identified anywhere in the Policy. Id.

       “It is a fundamental principle of contract law that parties to a contract may bind only

themselves and … may not bind a third person who is not a party to the contract” United States ex

rel. Tenn. Valley Marble Holding Co. v. Grunley Constr., 433 F. Supp. 2d 104, 114 (D.D.C. 2006);

Cecilia Schwaber Tr. Two v. Hartford Accident & Indem., Co., 437 F. Supp. 2d 485, 489 (D. Md.

2006) (granting motion to dismiss as to Plaintiff who was not named insured because “[a] contract

cannot be enforced by or against a person who is not a party to it”); Tubize Chatillon Corp. v.

White Transp. Co., 11 F. Supp. 91, 98 (D. Md. 1935) (“It is a broad general principle of the law of

contracts that suits thereon may ordinarily be brought only by the parties thereto”). Robert Daly

is not a party to the insurance contract, and dismissal of his Complaint is necessary and appropriate.

   II. Erie Insurance Property and Casualty Company Is Not A Proper Defendant.

       Plaintiff also filed suit against the wrong defendant. Erie Insurance Property and Casualty

Company is not a party to the insurance contract that Plaintiff seeks to enforce. As reflected in the

Policy Declarations, Erie Insurance Exchange alone issued the Policy in question, making it the

only proper defendant. See Exhibit 1, Policy No. Q970777375; Exhibit 2, Morgason Affidavit, ¶

4. See McGee v. Ward Mem'l African Methodist Episcopal Church, 346 F. Supp. 3d 131, 141

(D.D.C. 2018) (dismissing the insured’s claims against Erie Indemnity as “legally insufficient”
             Case 1:20-cv-01406-RC Document 4 Filed 07/08/20 Page 4 of 6




because the policy was “a contract between Erie Insurance Exchange and [the insured], not Erie

Indemnity”). Accordingly, Plaintiff’s claims against Erie Insurance Property and Casualty

Company must be dismissed.

                                               CONCLUSION

        The insurance policy at issue cannot be enforced by Plaintiff, or against Erie Insurance

Property and Casualty Company, as neither are parties to the contract. Dismissal of Plaintiff’s

Complaint is therefore appropriate.2


                                                              Respectfully submitted,



                                                              /s/ Jessica E. Pak
                                                              JESSICA E. PAK (Bar No. 1031546)
                                                              GEORGE E. REEDE, JR. (Bar No. 430462)
                                                              Niles, Barton & Wilmer, LLP
                                                              111 South Calvert Street, Suite 1400
                                                              Baltimore, MD 21202
                                                              (410) 783-6372 (Phone)
                                                              (410) 783-6497 (Fax)
                                                              jepak@nilesbarton.com
                                                              gereede@nilesbarton.com
                                                              Attorneys for Defendant




2
 Defendant would consent to amendment of the Complaint to name the appropriate parties. Significantly, substitution
of “MZ-DC Inc d/b/a DC Pizza” as Plaintiff, and Erie Insurance Exchange as Defendant, would not affect jurisdiction;
based upon the allegations of the Complaint, the amount in controversy exceeds $5,000,000.00, and a member of the
class of plaintiffs would be a citizen of a state different from Erie Insurance Exchange. 28 U.S. Code § 1332(d)(2).
       Case 1:20-cv-01406-RC Document 4 Filed 07/08/20 Page 5 of 6




                              POINTS AND AUTHORITIES

1. 28 U.S. Code § 1332(d)(2)

2. Fed. R. Civ. P. 5(a)

3. Fed. R. Civ. P. 12(b)(6)

4. Ashcroft v. Iqbal, 556 U.S. 662 (2009)

5. Bell Atl. Corp. v. Twombly, 550 U.S. 545 (2007)

6. Cecilia Schwaber v. Hartford Accident & Indem., Co., 437 F. Supp. 2d 485 (D. Md.
   2006)

7. Kaempe v. Myers, 367 F.3d 958, 361 U.S. App. D.C. 335 (D.C. Cir. 2004)

8. McGee v. Ward Mem'l African Methodist Episcopal Church, 346 F. Supp. 3d 131
   (D.D.C. 2018)

9. Richardson v. Sauls, 319 F. Supp. 3d 52 (D.D.C. 2018)

10. Tubize Chatillon Corp. v. White Transp. Co., 11 F. Supp. 91 (D. Md. 1935)

11. United States ex rel. Tenn. Valley Marble Holding Co. v. Grunley Constr., 433 F. Supp.
    2d 104 (D.D.C. 2006)

12. VoteVets Action Fund v. United States VA, 414 F. Supp. 3d 61, 66-67 (D.D.C. 2019)



                                               /s/ Jessica E. Pak
                                               Jessica E. Pak (#1031546)
          Case 1:20-cv-01406-RC Document 4 Filed 07/08/20 Page 6 of 6




                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 8th day of July 2020, true and correct copies of the

foregoing Defendant’s Motion to Dismiss and Memorandum of Points and Authorities, and a

proposed Order were served via ECF upon all counsel of record pursuant to Fed. R. Civ. P. 5(a)

and Local Rule 49.




                                                  /s/ Jessica E. Pak
                                                  Jessica E. Pak (#1031546)
